Case 4:20-cv-04359,..bWocument 1-2 Filed on 12/28/20 inekXSD Page 1 of 1

1

Cynthia Joan Riddle
18075 Garden Manor Dr
Houston, Texas 77084

May 26, 2020

Ascendum
C/O Naviant
P.O. Box 9460, PCA MC E2142
Wilkes-Barre, Pa 18773-9460

re: student loan iS / aan

I have notified your company on numerous occasions, by phone and certified mail,
regarding a student loan that you alleged is unpaid and in default / collections.

Reviewing my credit report as of recently I see you have now reported this account in
default due to Covid 19.

Enclosed are copies of automatic bank withdraws from my personal bank account with
final payment made September 2016 to Sallie Mae.

Also enclosed is a copy of validation of receipt certified letter to Naviant received
back in December. regarding this exact matter.

t
I demand you contact all three credit bureaus with a correction to this account stating
loan is paid in full, on time and never in default or charged off.

Otherwise you leave me with no choice but to take full legal action.

   

Cynthia J. Riddle

Enclosures:
-bank statement,
-certified letter receipt # 9590940219826123895486 dated 12-21-2016 ,

-copy of release of wages

cc: emfl
EXHIBIT

a

tabbies*
